Exhibit 10.6

 

SECOND AMENDMENT TO SUBLEASE

 

THIS SECOND AMENDMENT TO SUBLEASE (the “Second Amendment”) made as of the
27th day of January, 2010, by and between ARAMIS INC., a Delaware corporation,
and a wholly-owned subsidiary of THE ESTÉE LAUDER COMPANIES INC., having an
address at 767 Fifth Avenue, New York, New York 10153 (“Sublandlord”), and RSL
MANAGEMENT CORP., a Delaware corporation, having an address at 767 Fifth Avenue,
New York, New York 10153 (“Subtenant”).

 

W I T N E S S E T H

 

WHEREAS, by that certain Lease dated as of July 10, 2003, between 767 Fifth
Avenue, LLC (“Landlord”), as landlord, and Sublandlord, as tenant, as amended
pursuant to (i) that certain First Amendment to Lease dated as of April 1, 2004,
between Landlord and Sublandlord, (ii) that certain Second Amendment to Lease
dated as of December 28, 2004, between Landlord and Sublandlord, and (iii) that
certain Third Amendment to Lease dated as of January 5, 2007, between Landlord
and Sublandlord (as amended, the “Prime Lease”), Prime Landlord leased to
Sublandlord certain premises (the “Premises”), more particularly described in
the Prime Lease, located on the 37th through 43rd floors, the 45th and 46th
floors, the 6th floor, and concourse and basement levels of the building
situated in the Borough of Manhattan, City, County and State of New York and
known by the street address 767 Fifth Avenue, New York, New York 10153 (the
“Building”), for a term expiring at noon on March 31, 2020.

 

WHEREAS, Subtenant is subleasing from Sublandlord a portion of the Premises (the
“Demised Premises”) pursuant to that certain Agreement of Sublease dated as of
April 1, 2005, between Sublandlord and Subtenant as amended pursuant to that
certain First Amendment To Sublease dated as of February 28, 2007, between
Sublandlord and Subtenant, (the “Existing Sublease”) for a term expiring at
11:59 pm on March 31, 2010.

 

WHEREAS, Subtenant surrendered to Sublandlord an area consisting of 576 usable
square feet of the Demised Premises (the “Surrendered Space”) and Sublandlord
accepted such surrender from Subtenant upon the terms and conditions set forth
in the First Amendment to Sublease.

 

WHEREAS, Sublandlord and Subtenant desire to modify and amend the Existing
Sublease as hereinafter provided.  The Existing Sublease, as the same  is
amended by this Second Amendment, is hereinafter referred to collectively as the
“Sublease”.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the adequacy and receipt of
which are hereby acknowledged, Sublandlord and Subtenant hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

1.             Definitions.  All capitalized terms used herein shall have the
meanings ascribed to them in the Existing Sublease unless otherwise specifically
set forth herein to the contrary.

 

2.             Modifications of Suite 4200 of the Building and the Surrendered
Space.  The parties acknowledge and agree to the following:

 

a. Effective as of January 1, 2010, the areas comprising Suite 4200 of the
Building, as and where shown on Exhibit A attached hereto and made a part
hereof, consist of the following: (i) the Surrendered Space consisting of 883
rentable square feet; (ii) the Demised Premises consisting of 6,633 rentable
square feet; and (iii) the additional office space consisting of 3,314 rentable
square feet; and

 

b. Effective as of January 1, 2010, the following occurred: (i) the Fixed Rent
was reduced to $592,418.63 per annum; (ii) the Subtenant’s Proportionate Share
was reduced to 17.49%; and (iii) the Subtenant’s Proportionate Share of the
Additional Rent with respect to Services supplied solely to Suite 4200 of the
Building (exclusive of the Surrendered Space) as set forth in Subsection 6 B of
the Existing Sublease was reduced to 66.68%.

 

3.             Extension of Sublease Term and Fixed Rent.  The Term of the
Sublease shall be extended to include the period commencing April 1, 2010 and
ending at 11:59 p.m. on March 30, 2020 (the “Extension Term”).  Upon
commencement of the Extension Term and continuing until September 30, 2012, the
Fixed Rent shall be $592,418.63 per annum payable in equal monthly installments
of $49,368.22  per month; and for the period commencing on October 1, 2012 and
ending upon expiry of the Extension Term, the Fixed Rent shall be $660,512.64
per annum payable in equal monthly installments of $55,042.72  per month.  The
monthly installments of Fixed Rent shall be payable in advance on the first day
of each and every calendar month during the Extension Term.

 

4.             Representation Regarding Sublease.  Each of Sublandlord and
Subtenant represents and warrants to the other that the Sublease is in full
force and effect and represents the entire agreement between Sublandlord and
Subtenant with respect to the Demised Premises, and there are no other
amendments, modifications or supplements thereto, or any other understandings,
contracts, agreements or commitments of any kind whatsoever, whether oral or
written.

 

5.             Broker Representation.  Each party hereto covenants, warrants and
represents to the other party that it has had no dealings, conversations or
negotiations with any broker concerning the execution and delivery of this
Amendment.  Each party hereto agrees to defend, indemnify and hold harmless the
other party against and from any claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and disbursements, arising out of the
indemnifying party’s breach of its respective representations and warranties
contained in this Paragraph 5.

 

2

--------------------------------------------------------------------------------


 

6.             No Implied Amendment.  Except as expressly set forth in this
Amendment, the terms and conditions of the Sublease shall continue in full force
and effect without any change or modification and shall apply for the balance of
the term of the Sublease.  In the event of a conflict between the terms of the
Sublease and the terms of this Amendment, the terms of this Amendment shall
govern.

 

7.             Amendment. This Amendment shall not be altered, amended, changed,
waived, terminated or otherwise modified in any respect or particular, and no
consent or approval required pursuant to this Amendment shall be effective,
unless the same shall be in writing and signed by or on behalf of the party to
be charged.

 

8.             Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and to their respective heirs,
executors, administrators, successors and permitted assigns.

 

9.             Merger.  All prior statements, understandings, representations
and agreements between the parties, oral or written, are superseded by and
merged in the Sublease as amended by this Amendment, which alone fully and
completely expresses the agreement between them in connection with this
transaction and which is entered into after full investigation, neither party
relying upon any statement, understanding, representation or agreement made by
the other not embodied in the Sublease as amended by this Amendment.

 

10.           Governing Law.  This Amendment shall be interpreted and enforced
in accordance with the laws of the state of New York.

 

11.           Severability.  If any provision of this Amendment shall be
unenforceable or invalid, the same shall not affect the remaining provisions of
this Amendment and to this end the provisions of this Amendment are intended to
be and shall be severable.

 

12.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument.

 

13.           Authority.  Subtenant and Sublandlord, and each of the persons
executing this Amendment on behalf of Subtenant and Sublandlord, do hereby
warrant that the party for which they are executing this Amendment has full
right and authority to enter into this Amendment, and that any person signing on
behalf of such party is authorized to do so.

 

14.           No Offer.  This Amendment shall not be binding upon either party
unless and until it is fully executed and delivered to both parties.

 

15.           Captions.  The captions preceding all of the paragraphs of this
Amendment are intended only for convenience of reference and in no way define,
limit or describe the scope of this Amendment or the intent of any provision
hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sublandlord and Subtenant, and for the purpose of ratifying
the GUARANTEE OF SUBLEASE for the Extension Term, the Guarantor, have executed
this Amendment as of the date and year first above written.

 

SUBLANDLORD:

 

SUBTENANT:

ARAMIS INC.

 

RSL MANAGEMENT CORP.

 

 

 

 

 

 

By:

/s/Richard W. Kunes

 

By:

/s/Jacob Z. Schuster

Name:

Richard W. Kunes

 

Name:

Jacob Z. Schuster

Title:

Executive Vice President and Chief Financial Officer

 

Title:

President

 

 

 

 

 

 

 

 

RONALD S. LAUDER, Guarantor

 

 

 

 

 

 

 

 

By:

/s/Ronald S. Lauder

 

 

Name: Ronald S. Lauder

 

4

--------------------------------------------------------------------------------

 

 

 